9 F. Supp. 2d 226 (1998)
Victoria GANSINGER and Grant Gansinger, Plaintiffs,
v.
HOLIDAY INNS, INC., Franklin Property Company, MHC Airport Inn, Inc., and B.F. Saul Real Estate Investment Trust, Defendants.
No. 98-CV-6119 CJS.
United States District Court, W.D. New York.
May 12, 1998.
*227 Richard Weisbeck, Jr., Buffalo, NY, for Plaintiffs.
Karl Salzer, Trevett, Lenweaver & Van-Strydonck, P.C., Rochester, NY, for Defendants.

DECISION AND ORDER
SIRAGUSA, District Judge.

BACKGROUND
The plaintiffs commenced this action in New York State Supreme Court, Monroe County, on January 29, 1998. The defendants were served with a summons and complaint on or about February 20, 1998. On March 20, 1998, the defendants filed a notice of removal to this Court, which notice of removal failed to provide the necessary factual basis for this Court to determine whether or not it has jurisdiction pursuant to 28 U.S.C. § 1332. By a Decision and Order dated April 14, 1998, the defendants were directed to file and serve an amended notice of removal setting forth the states of incorporation and the principal places of business for Holiday Inns, Inc. and Franklin Property Company, as well as the citizenship of the trustee(s) of the B.F. Saul Real Estate Investment Trust, on or before May 4, 1998. This Decision and Order further stated that failure to provide this information by May 4, 1998 would result in this action being remanded to State Supreme Court. To date, the defendants have not submitted the requested information.

CONCLUSION
Accordingly, this matter is remanded to New York State Supreme Court, Monroe County, pursuant to 28 U.S.C. § 1447(c). The Clerk is directed to mail a certified copy of this Decision and Order to the Clerk of that Court. Pursuant to 28 U.S.C. § 1447(d), this Order is not reviewable on appeal or otherwise.
So ordered.